960 F.2d 145
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles E. CARTER, Plaintiff-Appellant,andCharles Henry CARTER;  Alysia Carter, Plaintiffs,v.THE MARYLAND STATE DEPARTMENT OF HUMAN RESOURCES;  HarfordCounty Department of Social Services;  Ann C. Kehinde, Esq.;Cypert O. Whitefill;  Lillian Taylor Williams, Det.;Wilbur Bolton, III;  James Close;  Michael Reichel;  ShirleyN. Lake;  John V. Woude;  Paul Newhouse, Defendants-Appellees.Charles E. CARTER, Plaintiff-Appellant,andCharles Henry CARTER;  Alysia Carter, Plaintiffs,v.THE MARYLAND STATE DEPARTMENT OF HUMAN RESOURCES;  HarfordCounty Department of Social Services;  Ann C. Kehinde, Esq.;Cypert O. Whitefill;  Lillian Taylor Williams, Det.;Wilbur Bolton, III; James Close;  Michael Reichel;  ShirleyN. Lake;  John V. Woude; Paul Newhouse, Defendants-Appellees.
Nos. 91-1839, 92-1009.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 6, 1992Decided:  April 16, 1992

Before ERVIN, Chief Judge, and MURNAGHAN and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Charles E. Carter appeals from the district court's orders denying relief under 42 U.S.C. § 1983 (1988).


2
We dismiss the appeal in case number 91-1839 for lack of jurisdiction.  Carter filed a timely motion for reconsideration pursuant to Fed.  R. Civ. P. 59(e), which nullified this notice of appeal.   See Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).


3
Carter timely filed the notice of appeal in case number 92-1009 after the district court had denied his motion for reconsideration.  Thus, this court has jurisdiction over that appeal.  However, we find no abuse of discretion in the district court's denial of Carter's motion for reconsideration and affirm on the reasoning of the district court.  Carter v. Maryland State Dep't, No. CA-91-2026-L (D. Md. Nov. 1 and 29, 1991).  We also deny Carter's motions for appointment of counsel, for jury trial, for oral argument, and for judgment on the merits.


4
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

No. 91-1839-DISMISSED No. 92-1009-AFFIRMED